Citation Nr: 0830335	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable evaluation of a 
bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Snyder, Associate Counsel 






INTRODUCTION

The veteran had active service from June 1968 until June 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.   


FINDINGS OF FACT

1. An audiometric evaluation for bilateral hearing in 
February 2005 revealed a level II hearing acuity bilaterally.  

2. An audiometric evaluation for bilateral hearing in March 
2006 revealed a level I hearing acuity of the right ear and 
level II hearing acuity of the left ear.  

3. The veteran's hearing did not manifest with unusual or 
exceptional circumstances warranting extraschedular 
consideration.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1 - 4.14, 4.85, 4.86, 4.87, Diagnostic Code 
6100, Tables VI, VIa, VII (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2005 and June 2006 that fully 
addressed all notice elements.  

During the pendency of the appeal, however, the U.S. Court of 
Appeals for Veterans Claims held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez- 
Flores. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial." Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
correspondence to the RO.  Specifically, in a February 2005 
statement, the veteran indicated his hearing problems were 
chronic due to his in-service duties.  In addition, the 
veteran submitted lay statements from his wife and brother 
detailing the increased hearing difficulty.  Furthermore, the 
Board notes the veteran has had representation throughout the 
duration of the appeal. Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error"). Thus, 
the Board finds the veteran meaningfully participated in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, 
proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records (STRs) and VA outpatient treatment records 
(OTRs).  The veteran submitted lay statements in support of 
his claim.  Additionally, the veteran was afforded VA 
audiological examinations in February 2005 and March 2006.

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

The veteran contends that he has difficulty hearing in all 
situations.  Specifically, he stated his greatest problems 
were in high background noise areas.  The veteran seeks an 
increased compensable evaluation for bilateral hearing loss.  

The RO initially granted service connection for this 
condition in an April 1972 rating decision.  At that time, a 
noncompensable evaluation was assigned to the veteran.  In 
January 2005 the veteran filed a claim for an increased 
rating concerning his service-connected bilateral hearing 
loss.  An April 2005 rating decision denied the increased 
rating claim, and this appeal follows.  

The veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The VA examinations' factual findings 
are detailed below. 

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2007).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  Under 
38 C.F.R. § 4.86(a), when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000, 
Hertz) is 55 dBs or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral. 

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
dBs or less at 1000 Hertz and 70 dBs or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIa*

Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII

Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The issue before the Board is whether the veteran is entitled 
to an increased evaluation above the noncompensable (0 
percent) rating.  The veteran was examined by VA in February 
2005.  The report shows that he exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
60
55
LEFT
10
25
65
60
45

The puretone threshold average for the right ear was 48 
decibels (dBs).  The puretone threshold average for the left 
ear was 49 dBs.  Speech audiometry revealed speech 
recognition ability of 90% in the right ear and of 88% in the 
left ear.  

The mechanical application of the above results compels a 
numeric designation of II in the right ear and II in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the designation of 
II in the right ear and II in the left ear requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

VA examined the veteran on March 2006.  He exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
60
60
60
LEFT
05
25
60
60
45

The puretone threshold average for the right ear was 47.5 
dBs.  The puretone threshold average for the left ear was 
also 47.5 dBs.  Speech audiometry revealed speech recognition 
ability of 92% in the right ear and of 84% in the left ear.  

The mechanical application of the above results compels a 
numeric designation of I in the right ear and II in the left 
ear.  Under Table VII (38 C.F.R. § 4.85), the designation of 
I in the right ear and II in the left ear requires the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100.  

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.  Additionally the provisions of 38 CFR 4.86 
are inapplicable in this case because none of the VA 
examinations demonstrated puretone thresholds at each of the 
four specified frequencies was 55 dBs or more or that the 
puretone threshold at 1,000 Hertz was 30 dBs or less and that 
the threshold at 2,000 Hertz was 70 dBs or more.  

In January and February of 2005, the veteran's brother and 
wife submitted written statements.  Both stated that the 
veteran had difficulty hearing and understanding 
conversations over the past 20 to 30 years.  In addition, the 
veteran contended that in October 2005 his participation in a 
group hearing aid orientation session and education related 
to bilateral hearing aids was further evidence to sustain his 
claim.  However, it is noted that the hearing aids were 
issues prior to the March 2006 VA audiological examination 
and no further treatment or complaint has been related to 
bilateral hearing loss since that time.  Furthermore, as 
laypersons, the veteran and his family are only competent to 
report observable symptoms not clinical findings which are 
applied to VA's Schedule for Rating Disabilities.  Compare 
Espiritu v. Derinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions offered by the veteran detailed above.  The clinical 
findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§§ 4.85 Diagnostic Code 6100 (2007).  The clinical findings 
do not fall within exceptional patterns of hearing impairment 
as defined by regulation.  Therefore, the Board concludes 
that a compensable evaluation is not warranted for the 
veteran's bilateral hearing loss disability.
 
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings, as stated above, are appropriate.  However, in the 
present case, the veteran's symptoms of hearing loss remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased compensable evaluation for a bilateral hearing 
loss disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


